Citation Nr: 0319082	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder.

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to an initial disability rating in excess of 
0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO in Jackson, 
Mississippi which denied service connection for arthritis of 
both shoulders and arthritis of the right hip.  This case is 
also on appeal from an April 2002 decision by the RO in 
Jackson, Mississippi, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
with an effective date of September 20, 2000.    


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  Arthritis of the shoulders and right hip is not a 
disorder of service origin or attributable to any incident 
therein.

3.  Bilateral hearing loss is currently manifested by 
auditory acuity level IV in the right ear, and auditory 
acuity level I in the left ear.

CONCLUSION OF LAW

1. Arthritis of the shoulders and arthritis of the right hip 
were not incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

2. The criteria for an initial rating in excess of 0 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the November 
2000 rating decision, the April 2002 rating decision, in the 
April 2002 statement of the case, the November 2002 
supplemental statement of the case and VA letters to the 
veteran dated in April 2001 and May 2001 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments and testimony.  The rating 
decisions, statement of the case and supplemental statement 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from September 1967 to 
September 1971.  

Service medical records show that on medical examination 
performed for induction purposes in August 1967, the 
veteran's upper and lower extremities were listed as normal.  
An October 1967 treatment note shows he complained of pain in 
his hip which he experienced for a week.  No diagnosis was 
noted.  On separation examination performed in September 
1971, his upper and lower extremities were listed as normal.  
The examiner reported occasional right shoulder pain since 
1970 and noted normal strength and range of motion in the 
right shoulder.  In a report of medical history dated 
September 1971 the veteran reported a history of swollen or 
painful joints and painful or "trick" shoulder or elbow.  
The remaining service medical records are negative for 
complaints or treatment of a right shoulder disorder, left 
shoulder disorder or right hip disorder.

During examination for purposes of enlistment in the 
Mississippi Army National Guard, dated in August 1972, the 
veteran's upper and lower extremities were listed as normal.  
The examiner noted a painful right shoulder strain since 
1970, and specifically noted "no comp., no seq."  
Additional Army National Guard physical examinations dated 
through April 1991, are silent for complaints of shoulder or 
hip disabilities

VA outpatient treatment notes dated September 1999 to 
September 2000 reflect treatment for various complaints.  In 
a treatment note dated February 2000, the veteran presented 
with complaints of pain in his right hip and both shoulders.  
The diagnosis was degenerative joint disease of the 
shoulders.  In a treatment note dated April 2000, he 
underwent a hearing evaluation.  He reported good and bad 
days and complained of arthritis.  The diagnoses were hearing 
loss and degenerative joint disease.  

At a September 2000 VA audiological evaluation, pure tone 
thresholds, in decibels were as follows:




HERTZ









500
1000
2000
3000
4000






RIGHT
10
10
45
75
70







LEFT
10
15
10
55
65

The veteran's Maryland speech recognition score was 92 
percent correct in the right ear, and 96 percent correct in 
the left ear.  The examiner diagnosed moderate to moderately 
severe sensori-neural hearing loss beginning at 2000 Hertz in 
the right ear and 3000 Hertz in the left ear.  In October 
2000, the VA issued him a hearing aid for the right ear.  

In a statement submitted by the veteran dated April 2001, he 
reported that during service he was subjected to loud noises 
such as, gunfire and jet engines.  He was a member of the 
security police squadron and was required to make numerous 
trips to the firing range in order to become proficient in 
the use of weapons such as M-2 carbine rifles, 38 pistols, M-
16 rifles, M-60 machine guns, hand grenades, grenade 
launchers and 60/80-millimeter launchers.  Hearing protection 
was optional.  In regards to jet engine noise, this was a 
daily occurrence.  Furthermore, his military duties required 
him to stand on concrete for up to 16 hours a day, which 
resulted in unbearable pain and fatigue.  

During a VA orthopedic examination performed in January 2002, 
the veteran reported a history of intermittent pain in his 
right shoulder since 1970.  The pain was present with or 
without activity.  Extension caused a sharp pain in his 
shoulder which he described as a "locking."  No specific 
injury was noted to have caused the pain.  The diagnostic 
impression was osteoarthritis of the right acromioclavicular 
joint and impingement syndrome of the right shoulder (rotator 
cuff syndrome).  The examiner opined that due to the pain 
beginning in 1970, and persisting intermittingly until the 
present day, this suggested that his impingement syndrome was 
more likely than not related to his symptoms in 1970.  He 
further opined that functional ability may be compromised 
temporarily during acute flare-ups of impingement syndrome.  
It was not feasible to estimate the additional range of 
motion lost due to pain on use or during a flare up.  

An X-ray study of the right shoulder was performed in January 
2002, and it revealed an osteophyte on the anterior edge of 
the acromion and at the inferior surface of the 
acromioclavicular joint.  There was a narrowing of the 
acromioclavicular joint and there was a small ossicle on the 
superior surface of the distal clavicle.  There was an area 
of sclerosis with small osteophyte formation on the superior 
aspect of the greater trochanger which was a sign of 
impingement.  

During a January 2002 VA audiological examination, the 
veteran reported longstanding hearing loss since 1971.  He 
reported that his right ear was his worst ear and he wore a 
hearing aid in the right ear.  Pure tone thresholds, in 
decibels were as follows:




HERTZ









1000
2000
3000
4000
AVG.
RIGHT
15
60
80
70
56
LEFT
15
20
65
65
41

The veteran's Maryland speech recognition score was 78 
percent correct in the right ear, and 92 percent correct in 
the left ear.  The examiner diagnosed moderate severe to 
severe 2000 to 8000 Hertz sensori-neural hearing loss of the 
right ear and moderate severe to moderate 3000 to 8000 Hertz 
sensori-neural hearing loss in the left ear.  The examiner 
opined there was no evidence of medically correctible hearing 
loss.  

In April 2002, the veteran underwent a VA examination for ear 
disease.  He reported that he received little benefit from 
his hearing aid.  Physical examination revealed bilateral 
neurosensory hearing loss, moderate to severe.  The examiner 
opined that the rapid progression of hearing loss since 1968, 
represented a far more aggressive loss than would be expected 
through natural changes with that type of hearing.  He 
strongly suspected that the veteran's hearing loss was 
accentuated by his military exposures.   

In an April 2002 rating decision service connection was 
granted for bilateral hearing loss and a noncompensable 
rating was assigned.  The noncompensable rating has remained 
in effect until the instant appeal.     

At a personal hearing dated October 2002, the veteran 
testified that during service he sought treatment for his 
right shoulder.  His occupation during service entailed guard 
duty and he was required to carry a rifle.  He concluded that 
the pain in his right shoulder was due to carrying the rifle.   
 
Analysis

Service Connection for Shoulders and Right Hip

The veteran contends that he incurred arthritis of the 
shoulders and arthritis of his right hip in service.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service medical records reflect a complaint of hip pain in 
October 1967 and occasional right shoulder pain since 1970.  
The remaining service medical records were negative for a 
diagnosis or treatment of arthritis of the shoulders or 
arthritis of the right hip.  

Post-service medical records are negative for arthritis of 
the shoulders and arthritis of the right hip for many years 
after service.  The first medical evidence of pain in the 
shoulders and right hip is dated in February 2000, almost 29 
years after service.  

In a VA outpatient treatment note dated February 2000, the 
veteran was diagnosed with degenerative joint disease of the 
shoulders.  The most current VA examination for joints dated 
January 2002 reflects complaints of intermittent pain in the 
right shoulder.  The diagnostic impression was osteoarthritis 
of the right acromioclavicular joint and impingement syndrome 
of the right shoulder (rotator cuff syndrome).  The examiner 
opined that the pain beginning in 1970 and persisting 
intermittingly until the present, suggested that impingement 
syndrome was more likely than not related to symptoms in 
1970.  
   
The veteran has asserted that he incurred arthritis of the 
shoulders and arthritis of his right hip during his period of 
active service.  As a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 vet. App. 492 (1992). 

Although the VA examiner opined that the veteran's 
impingement syndrome was more likely than not related to his 
symptoms in 1970, it is clear that his opinion is based 
solely on the veteran's reported history.    

As there is no medical or lay evidence of an in-service 
shoulder or right hip injury, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis of the shoulders and 
arthritis of the right hip.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
Higher Initial Rating for Bilateral Hearing Loss 

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's bilateral hearing loss as 0 
percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100 (2002). 

A VA audiometry study dated January 2002 shows average 
decibel thresholds (for the four frequencies) and speech 
discrimination scores which correlate to auditory acuity 
numeric designation IV in the right ear, and auditory acuity 
numeric designation I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI (2002).  A numeric designation of I in one ear, and 
a numeric designation of IV in the other ear, corresponds to 
a 0 percent evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100 (2002). 

TABLE VI

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




TABLE VII

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the instant case, the application 
of the rating schedule to the test results clearly 
demonstrates that no more than a 0 percent schedular rating 
is warranted.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, the 
veteran's bilateral hearing loss has been relatively static, 
with no demonstrable increase in pathology at any time.  
Thus, there is no basis for the application of a staged 
rating in this case.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Entitlement to service connection for arthritis of the 
left shoulder is denied.

2.  Entitlement to service connection for arthritis of the 
right shoulder is denied.

3.  Entitlement to service connection for arthritis of the 
right hip is denied.

4.  Entitlement to an initial disability rating in excess of 
0 percent for bilateral hearing loss is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

